Citation Nr: 0710768	
Decision Date: 04/12/07    Archive Date: 04/25/07

DOCKET NO.  04-37 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

Entitlement to an increased rating for low back disability, 
currently evaluated as 20 percent disabling.

Entitlement to an increased rating for right knee disability, 
currently evaluated as 20 percent disabling.

Entitlement to an increased rating for left knee disability, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to 
October 1945 and from May 1951 to June 1974.  This matter 
comes before the Board of Veterans' Appeals (Board) on appeal 
from a May 2004 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Providence, Rhode 
Island.  

In March 2007, the Board granted a motion filed by the 
veteran's representative to advance the veteran's appeal on 
the Board's docket.


FINDINGS OF FACT

1.  The veteran's low back disability is productive of no 
significant neurological impairment of either lower 
extremity; flexion of the thoracolumbar spine is not limited 
to 30 degrees or less, and the disability has not resulted in 
any incapacitating episode of at least four weeks for any 
year pertinent to this claim.

2.  The veteran's right knee disability is manifested by 
dislocated semilunar cartilage with frequent episodes of 
locking, pain and effusion into the joint, as well as 
degenerative changes with some pain on motion.  

3.  The veteran's right knee disability is not productive of 
instability, subluxation, limitation of extension, or 
limitation of flexion to less than 30 degrees.  

4.  The veteran's left knee disability is manifested by 
symptomatic removal of semilunar cartilage and degenerative 
changes with some pain on motion.  

5.  The veteran's left knee disability is not productive of 
instability, subluxation, locking, limitation of extension, 
or limitation of flexion to less than 45 degrees.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for the 
veteran's low back disability have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.14, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5235-5243.

2.  The veteran's right knee disability does not warrant more 
than the currently assigned evaluation of 20 percent.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.14, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5257-
5261 (2006).

3.  The veteran's left knee disability does not warrant more 
than the currently assigned evaluation of 10 percent.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.14, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5257-
5261 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
appellant with notice required under the VCAA, by letters 
dated in January 2004 and March 2006, the statement of the 
case, and the February 2005 supplemental statement of the 
case.  The March 2006 letter included notice concerning the 
effective-date element of the claims.  Although VA did not 
specifically inform the appellant that he should submit any 
pertinent evidence in his possession, it did inform him of 
the evidence that would be pertinent and that he should 
either submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence.  
Therefore, the Board believes that he was on notice of the 
fact that he should submit any pertinent evidence in his 
possession.  He was given ample opportunity to respond and 
submit evidence.  

The record also reflects that all pertinent available service 
medical records and all available post-service medical 
evidence identified by the appellant have been obtained.  In 
addition, the veteran has been afforded appropriate VA 
examinations.  Neither the veteran nor his representative has 
identified any outstanding evidence that could be obtained to 
substantiate any of the claims.  The Board is also unaware of 
any such outstanding evidence.  Therefore, the Board is also 
satisfied that VA has complied with the duty to assist 
provisions of the VCAA and the pertinent implementing 
regulation.  

Following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the veteran's claims in 
September 2006.  There is no indication in the record or 
reason to believe that any ultimate decision of the 
originating agency would have been different had complete 
VCAA notice been provided at an earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the claims.

Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2006) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to this disability, except 
as noted below.  

An August 2003 private medical record notes that the veteran 
has sharp, intermittent left knee pain, which causes him to 
have a difficult time bearing weight on the knee and flexing 
the knee.  Physical exam revealed that he walks without a 
limp, has full range of motion of the left knee, has no 
effusion, and has some minimal tenderness medially.  X-ray 
studies revealed degenerative arthritis of the left knee 
nearing bone on bone.  The impression was osteoarthritis, 
possible loose body.  

A September 2003 report of MRI of the left knee states that 
there is an oblique undersurface tear of the posterior horn 
of the medial meniscus.  There is also questionable abnormal 
tissue in the medial gutter, which could represent a fragment 
of meniscus.  

A December 2003 private medical record notes that the veteran 
was seen for evaluation and follow-up of his left knee 
arthritis, status post Synvisc injection.  It was noted that 
the veteran does not have nearly enough pain for surgical 
intervention.  MRI showed that he has a meniscal tear without 
significant cartilage loss.  He was instructed to follow-up 
for a Synvisc injection in his right knee.

The report of a February 2004 VA examination notes that the 
veteran complained of daily pain in his lumbar spine, which 
is associated with intermittent radiation down the right leg.  
He denied any paresthesia or loss of bowel or bladder 
function.  On a good day, pain is 4/10 in severity and on a 
bad day it is 8/10.  Pain is relieved with rest, pain cream, 
and Aleve.  He uses a back brace, which gives him some 
relief.  Physical exam revealed scoliosis malalignment of the 
spine.  There was no tenderness.  Musculature was normal.  He 
showed forward flexion to 60 degrees, with pain at the 
endpoint.  Extension was to 20 degrees, with pain at the 
endpoint.  Lateral flexion was 30 degrees bilaterally, with 
stiffness.  Rotation was 25 degrees bilaterally.  He was able 
to heel and toe walk.  He was unable to squat.  Deluca 
testing of the back was deferred because of pain associated 
with Deluca testing of the knees.  

With regard to the veteran's knees, he reported bilateral 
pain, left worse than right.  He also reported stiffness, 
intermittent swelling, and buckling, especially of the left 
knee.  Symptoms are constant and rated at 4/10 to 7/10.  Pain 
is relieved with rest and over-the-counter pain medication.  
The veteran has had Synvisc treatments to the left knee, 
which have been minimally effective.  The condition has no 
effect on his daily living activities.  He wears a soft 
support for his knee, which has some effect.  Exam revealed a 
slight limp to his gait.  His knees were symmetrical, without 
deformity.  There was no swelling, crepitus, effusion, or 
erythema.  He was unable to squat.  He displayed extension to 
zero degrees and flexion to 110 degrees, bilaterally.  Motor 
strength was 5/5 bilaterally, including quadriceps.  Varus, 
valgus, drawer and McMurray tests were negative.  The flex 
pinch test was positive, bilaterally.  Deep tendon reflexes 
were 1+, bilaterally.  The veteran was able to do 13 out of 
20 knee flexion movements with two-pound weights on his 
ankles.  On the right side, he stopped due to back pain, not 
knee pain.  On the left, he did 13 out of 20 repetitions, 
stopping due to left knee pain.  The veteran had full 
sensation in the lower extremities.  He had a negative 
straight leg raise test to 70 degrees.  The examiner stated 
that there was radiological evidence of increased severity of 
the lumbosacral spine condition.  Radiological evidence does 
not support degenerative joint disease in the left knee, with 
the exception of patellar spurring, which was present at the 
last exam.  The examiner opined that the left knee disability 
has increased in severity.  The examiner also opined that the 
veteran's knee and back disabilities do not preclude 
sedentary employment.  

A September 2004 MRI of the right knee disclosed extensive 
changes of chondromalacia at both the patellofemoral 
compartment and medial and lateral joint compartments, 
probable peripheral tear of the posterior horn of the medial 
meniscus, normal posterior cruciate ligament, and abnormal 
femoral attachment, suggestive of a chronic partial tear.  

Private medical records dated in September 2004 note that the 
veteran was diagnosed with right knee osteoarthritis and was 
receiving Synvisc injections.  On exam there was no acute 
erythema, edema, ecchymosis, or joint deformity about the 
right knee.  Deep tendon reflexes were 2+/4.  Sensory exam 
was unremarkable.  There was point tenderness about palpation 
of the medial joint compartment with no crepitus appreciated.  
There was no lateral joint pain, valgus, varus, McMurrays's 
and Lachman's testing were negative.  The diagnosis was right 
knee osteoarthritis.  

A May 2006 VA exam report notes the veteran's complaints of 
intermittent dull back pain that occurs with prolonged 
standing.  This pain occurs daily.  On a good day, the pain 
rates 5/10 and on a bad day, the pain is 6-7/10.  The veteran 
reported radiation to his right hip.  He does not experience 
weakness.  He does experience stiffness and decreased range 
of motion.  He denied flare-ups.  Precipitating factors are 
prolonged sitting and alleviating factors include rest and 
heat.  He does not have any bowel or bladder incontinence.  
He denied any falls.  He wears an elastic back band.  He does 
not use a cane or a walker.  He does not receive any 
treatment for his back.  

On exam the veteran's posture was slightly kyphotic.  His 
gait was slow and guarded.  His spine and hips were in 
alignment.  There was no edema, spasm, or tenderness to 
palpation.  Forward flexion was to 40 degrees with endpoint 
pain.  Extension was to 20 degrees.  Lateral extension was to 
10 degrees with endpoint pain bilaterally.  Rotation was to 
20 degrees.  The veteran was unable to toe walk or tandem 
walk due to balance issues, but he was able to heel walk.  He 
was able to squat one-fourth of the way.  Straight leg 
raising was to 40 degrees bilaterally with pain in his lower 
back.  There was no radiculopathy.  Muscle strength was 4/5 
bilaterally, including quadriceps.  He had absent deep tendon 
reflexes, full sensation, and positive toe proprioception.  
Weights were not used to do repetitive stress testing.  
Repetitive stress testing with a zero pound hand weight 
revealed that the veteran could complete 10 out of 10 forward 
flexion movements to 40 degrees, with pain, but without 
weakness, fatigue or incoordination.  

With regard to the veteran's knees, the veteran complained of 
intermittent sharp pain that occurs with movement.  He 
reported weakness on the right more than the left, and 
decreased range of motion and stiffness bilaterally.  He 
reported instability of the right knee.  He also reported 
edema bilaterally and paresthesia in his right knee only.  

On exam the knees were symmetrical and without swelling or 
effusion, scars, or clicks.  He had crepitus bilaterally.  
There was joint line tenderness medially and laterally on the 
right greater than left.  There was tenderness to palpation 
of his patella, right greater than left.  Flexion was to 100 
degrees bilaterally, with end point pain bilaterally.  
Extension was to zero degrees bilaterally.  He had stable 
varus and valgus stress test and negative McMurray's and 
Lachman tests.  Deep tendon reflexes were absent.  Muscle 
strength was 4/5.  Repetitive stress testing with a two pound 
ankle weight revealed that the veteran could perform two out 
of ten knee kicks on the right and 10 out of 10 on the left, 
with severe pain in the right knee, no pain in the left knee, 
and no weakness, fatigue or incoordination.  The diagnoses 
were degenerative disc disease with spondylolisthesis of the 
lumbosacral spine, history of contusion of right knee and 
degenerative joint disease of right knee, history of status 
post tear of medial meniscus of left knee and degenerative 
joint disease.  The examiner opined that the veteran is not 
precluded from sedentary type work.

General Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

Any reasonable doubt regarding a degree of disability will be 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2006).

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion. Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14.  

38 C.F.R. § 4.14 does not preclude the assignment of separate 
evaluations for separate and distinct symptomatology where 
none of the symptomatology justifying an evaluation under one 
diagnostic code is duplicative of or overlapping with the 
symptomatology justifying an evaluation under another 
diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 
(1994).  

Traumatic arthritis and osteoarthritis are rated as 
degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Codes 
5010, 5003.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint(s) 
involved.  When, however, the limitation of motion of the 
specific joint(s) involved is noncompensable under the 
appropriate diagnostic code(s), a 10 percent rating is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  

Analysis

I.  Disabilities of the Right and Left Knees

Limitation of flexion of a leg warrants a noncompensable 
evaluation if flexion is limited to 60 degrees, a 10 percent 
evaluation if flexion is limited to 45 degrees, a 20 percent 
evaluation if flexion is limited to 30 degrees or a 30 
percent evaluation if flexion is limited to 15 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of a leg warrants a noncompensable 
evaluation if extension is limited to 5 degrees, a 10 percent 
evaluation if extension is limited to 10 degrees, a 20 
percent evaluation if extension is limited to 15 degrees, a 
30 percent evaluation if extension is limited to 20 degrees, 
a 40 percent evaluation if extension is limited to 30 degrees 
or a 50 percent evaluation if extension is limited to 45 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

38 C.F.R. § 4.71a, Diagnostic Code 5257 provides for 
assignment of a 10 percent rating when there is slight 
recurrent subluxation or lateral instability, a 20 percent 
rating when there is moderate recurrent subluxation or 
lateral instability, and a 30 percent evaluation for severe 
knee impairment with recurrent subluxation or lateral 
instability.

Dislocated semilunar cartilage with frequent episodes of 
locking, pain, and effusion into the joint warrants a 20 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

Removal of semilunar cartilage warrants a 10 percent 
evaluation if it is symptomatic.  38 C.F.R. § 4.71a, 
Diagnostic Code 5259.

VA's General Counsel has held that when a knee disorder is 
rated under 38 C.F.R. § 4.71a, Diagnostic Code 5257 and a 
veteran also has limitation of knee motion separate 
evaluations may be assigned for arthritis with limitation of 
motion and for instability.  VAOPGCPREC 23-97 62 Fed. Reg. 
63604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56704 (1998).

The VA General Counsel also held that separate ratings under 
38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of 
flexion of the leg) and Diagnostic Code 5261 (limitation of 
extension of the leg), may be assigned for disability of the 
same joint.  VAOPGCPREC 9-2004 (September 17, 2004).  

The currently assigned evaluation of 20 percent for the right 
knee is assigned on the basis of dislocated semilunar 
cartilage with frequent episodes of locking, pain, and 
effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 
5258.  The currently assigned evaluation of 10 percent for 
the left knee is assigned on the basis of symptomatic removal 
of semilunar cartilage.  C.F.R. § 4.71a, Diagnostic Code 
5259.  Each knee disability is currently rated at the maximum 
for the respective diagnostic code.

A review of the medical evidence of record shows that 
although the veteran has reported instability and buckling of 
the knees, left more than right, as well as weakness and 
stiffness, there has been no finding of instability or 
subluxation on any of the VA examinations or in any of the 
private medical records.  On exam, he consistently had 
negative valgus, varus, McMurray's and Lachman's testing.  
The Board notes that the veteran reportedly wears a soft 
support for his knee; however, none of the medical evidence 
indicates that he wears a support brace to stabilize either 
knee.  Therefore, neither the veteran's right knee disability 
nor his left knee disability warrants a compensable rating 
under 38 C.F.R. § 4.71(a), Diagnostic Code 5257.  

The veteran was diagnosed with osteoarthritis of the right 
knee according to a September 2004 private medical record.  
He also has a diagnosis of degenerative joint disease of the 
right and left knees according to the May 2006 VA examination 
report.  However, a review of the medical evidence of records 
shows that the veteran has displayed full extension of the 
knees on all range of motion tests.  The examiners have 
generally noted no atrophy, no swelling, no current effusion, 
no lack of coordination, and no evidence of weakness or 
fatigability such as would indicate additional functional 
impairment of either knee.  In addition, none of the medical 
evidence identifies pain resulting in limitation of extension 
of either knee.  Therefore, it is clear that neither the left 
knee disability nor the right knee disability would qualify 
for a compensable rating under Diagnostic Code 5261.  

The medical evidence consistently shows that the veteran has 
nearly full flexion of the knees; infact, at the February 
2004 VA exam he had 110 degrees of flexion of the knees and 
at the May 2006 exam he had flexion to 100 degrees 
bilaterally, with end point pain.  As noted above, there is 
no evidence of increased functional impairment due to 
incoordination or weakness.  Although he has some significant 
pain in the right knee on repetitive use and the functional 
impairment on repeated or prolonged use is probably greater 
than that demonstrated at the VA examinations (such as in May 
2006 when he could only do two of the ten right knee kicks), 
it is clear that when all pertinent disability factors are 
considered, any limitation of flexion of the right knee does 
not more nearly approximate limitation to 15 degrees, and any 
limitation of flexion of the left knee does not more nearly 
approximate limitation to 30 degrees, in order to qualify him 
for a higher rating for either knee under Diagnostic Code 
5260.    

With regard to the left knee only, the Board notes that the 
veteran cannot receive a higher, 20 percent rating under 38 
C.F.R. § 4.71a, Diagnostic Code 5258 because although the 
veteran has pain, none of the medical evidence indicates that 
the veteran has frequent episodes of locking and effusion 
into the left knee joint.  Specifically, there has been no 
finding of locking and there have been consistent findings of 
no effusion into the left knee joint.

The Board has considered whether there is any other schedular 
basis for assigning a higher evaluation for either knee 
disability but has found none.  Moreover, the Board has 
considered the benefit-of-the-doubt doctrine but finds that 
there is no approximate balance of positive and negative 
evidence such as to warrant its application.  The medical 
evidence preponderates against the veteran's claims of 
entitlement to a rating in excess of 20 percent for right 
knee disability and entitlement to a rating in excess of 10 
percent for left knee disability.

Finally, the Board has considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration.  The record 
reflects that the veteran has not required hospitalization 
for either the right knee disability or the left knee 
disability and that the manifestations of these disabilities 
are not in excess of those contemplated by the assigned 
evaluations.  In the Board's opinion, there is no indication 
in the record that the average industrial impairment from the 
disabilities would be in excess of that contemplated by the 
assigned evaluations.  Therefore, referral of this case for 
extra-schedular consideration is not in order.

II.  Back Disability

Lumbosacral strain, degenerative arthritis of the spine, and 
spondylolisthesis are to be evaluated under the general 
rating formula for rating diseases and injuries of the spine 
(outlined below).  38 C.F.R. § 4.71a, Diagnostic Codes 5237 
and 5242 (2006).  Intervertebral disc syndrome will be 
evaluated under the general formula for rating diseases and 
injuries of the spine or under the formula for rating 
intervertebral disc syndrome based on incapacitating episodes 
(also outlined below), whichever method results in the higher 
evaluation when all disabilities are combined under 38 C.F.R. 
§ 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2006).  

Under the general rating formula for rating diseases and 
injuries of the spine, with or without symptoms such as pain, 
stiffness or aching in the area of the spine affected by 
residuals of injury or disease, the following ratings will 
apply.  A 20 percent evaluation is warranted for forward 
flexion of the thoracolumbar spine greater than 30 degrees, 
but not greater than 60 degrees; the combined range of motion 
of the thoracolumbar spine is not greater than 120 degrees; 
or if there is muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent evaluation is warranted if forward flexion of the 
thoracolumbar spine is 30 degrees or less or if there is 
favorable ankylosis of the entire thoracolumbar spine.  

When intervertebral disc syndrome is evaluated 
(preoperatively or postoperatively) on the total duration of 
incapacitating episodes over the past 12 months, a maximum 
60 percent evaluation is warranted, and such is assigned when 
there are incapacitating episodes having a total duration of 
at least six weeks during the past 12 months.  A 40 percent 
evaluation is assigned for incapacitating episodes having a 
total duration of at least 4 weeks, but less than 6 weeks, 
during the past 12 months.  A 20 percent evaluation is 
assigned for incapacitating episodes having a total duration 
of at least 2 weeks, but less than 4 weeks, during the past 
12 months.  

There are several notes set out after the diagnostic 
criteria, which provide the following:  First, associated 
objective neurologic abnormalities are to be rated separately 
under an appropriate diagnostic code.  Second, for purposes 
of VA compensation, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 
30 degrees, left and right lateroflexion is 0 to 30 degrees, 
and left and right lateral rotation is 0 to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateroflexion, and 
left and right rotation.  The normal combined range of motion 
of the thoracolumbar spine is to 140 degrees.  Third, in 
exceptional cases, an examiner may state that, because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion stated in the 
regulation.  Fourth, each range of motion should be rounded 
to the nearest 5 degrees.

The veteran's back disability is currently rated as 20 
percent disabling under 38 C.F.R. § 4.71(a) Diagnostic Code 
5242, for degenerative arthritis of the spine.  

The Board notes that although the veteran has a diagnosis of 
degenerative disc disease, the evidence does not show and the 
veteran has not alleged that he has ever had an 
incapacitating episode necessitating bed rest prescribed by a 
physician.  Moreover, although he has alleged that his back 
pain radiates to his right hip and right leg, the 
neurological findings on the May 2006 VA examination were 
essentially normal, with the exception of a positive straight 
leg test at 40 degrees.  Importantly, the May 2006 VA 
examiner found that there was no radiculopathy.  In sum, 
there is no objective evidence or diagnosis of any 
significant neurological impairment.

With respect to limitation of motion, the veteran reportedly 
experiences stiffness and decreased range of motion in his 
back.  He has stated that his back pain is daily and occurs 
with prolonged standing.  However, rest and heat sometimes 
relieve this pain.  The medical evidence shows that on the 
May 2006 VA examination the veteran had forward flexion of 
the lumbar spine to 40 degrees with endpoint pain and 
extension to 20 degrees.  The February 2004 VA exam showed 
that he had forward flexion to 60 degrees.  In addition, on 
repetitive range of motion testing, the veteran could 
complete 10 out of 10 forward flexion movements to 40 degrees 
with pain, but without weakness, fatigue, or incoordination.  
In sum, even when all pertinent disability factors are 
considered, the evidence clearly demonstrates that flexion is 
not limited to less than 30 degrees.  Accordingly, a higher 
rating is not in order on the basis of limitation of motion.

The Board has considered whether there is any other schedular 
basis for granting an evaluation in excess of 20 percent, but 
has found none.  The Board has also considered the doctrine 
of reasonable doubt but has determined that it is not 
applicable to this claim because the preponderance of the 
evidence is against the claim.

Finally, the Board has considered whether this case should be 
forwarded to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  The record reflects that the veteran has not 
required frequent hospitalization for this disability and 
that the manifestations of the disability are those 
contemplated by the schedular criteria.  In sum, there is no 
indication that the average industrial impairment from the 
disability would be in excess of that contemplated by a 20 
percent evaluation.  Therefore, the Board has determined that 
referral of this case for extra-schedular consideration is 
not in order.


ORDER

Entitlement to an increased rating for low back disability is 
denied.

Entitlement to an increased rating for left knee disability 
is denied.

Entitlement to an increased rating for right knee disability 
is denied.




____________________________________________
Shane A. Durkin
Veterans Law Judge
Board of Veterans' Appeals




 Department of Veterans Affairs


